Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Randy Lee Ellinwood, Appellant                         Appeal from the 420th District Court of
                                                       Nacogdoches County, Texas (Tr. Ct. No.
No. 06-13-00020-CR         v.                          F1219680). Opinion delivered by Chief
                                                       Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                           Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect a plea of
true to the first enhancement paragraph and a finding of true to the first enhancement paragraph.
As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Randy Lee Ellinwood, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.

                                                       RENDERED SEPTEMBER 27, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk